             UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, JUDGE

                                                      )
 LECO SUPPLY, INC.,                                   )
                                                      )
                                                      )
         Plaintiff,                                   )
                                                      )
         v.                                           )    Court No. 21-136
                                                      )
                                                      )
 UNITED STATES,                                       )
                                                      )
         Defendant,                                   )
                                                      )
         v.                                           )
                                                      )
M&B METAL PRODUCTS CO.,                               )
                                                      )
         Defendant-Intervenor.                        )
                                                      )

        RESPONSE TO DEFENDANT’S MOTION FOR VOLUNTARY REMAND

       Leco Supply Inc. (“Leco Supply”) submits herein comments in opposition to the scope and

structure of Defendant United States’ Motion for Voluntary Remand. Although Leco Supply does

not oppose remand at this stage of litigation in principle, it opposes Defendant’s request for remand

as written because the issues which Defendant proposes to review upon remand, and the actions it

proposes to take, are not sufficiently specific to support its claim that the concerns on which the

motion is based are substantial and legitimate. Defendant’s proposed draft order is likewise too

broad to be justifiable under this Court’s accepted standards for assessing voluntary remand, as it

provides no limit or structure whatsoever to the scope of the requested remand, stating only that

the final EAPA determination is remanded “for further consideration.”

       Leco Supply requests that should this Court find it appropriate to grant remand at this point

in the proceedings, that the Remand Order (1) enumerate the specific regulatory compliance issues
to be considered by U.S. Customs & Border Protection (“CBP”) on remand, and (2) require CBP

to permit submission of new arguments and evidence directly responsive to any public information

or public summaries determined to have been withheld from the interested parties in violation of

the regulations. The express inclusion of these provisions in the Remand Order is necessary to

ensure that the additional burdens placed on the parties by voluntary remand, and the

corresponding delay to these proceedings, will not be in vain.

   I.       Legal Framework

         Under the voluntary remand framework established by the U.S. Court of Appeals for the

Federal Circuit in SKF USA Inc. v. United States, 254 F. 3d 1022 (Fed. Cir. 2001), an agency may

request voluntary remand “in order to reconsider its previous position.” SKF, 254 F.3d at 1029.

Remand is “usually appropriate” if “the agency’s concern is substantial and legitimate,” although

remand “may be refused if the agency’s request is frivolous or in bad faith.” Id.; see also Ad Hoc

Shrimp Trade Action Committee v. United States, 882 F. Supp. 2d 1377, 1381 (Ct. Int’l Tr. 2013).

   II.      Remand to Consider Compliance with 19 C.F.R. § 165.4 Should Expressly Include
            Whether CBP Improperly Granted Business Confidential Treatment to Redacted
            Information.

         In its Motion for Voluntary Remand, Defendant states that the remand proceedings will

include review of whether CBP failed to comply with its regulations requiring public

summarization of business confidential information, “and its compliance with 19 C.F.R. § 165.4.”

See Def. Mot. For Vol. Remand at 4. This latter statement covers a whole host of potential areas

of noncompliance. While Leco Supply supports a holistic review of CBP’s compliance with 19

C.F.R. § 165.4 on remand in order to identify and correct all compliance issues that might have

occurred whether or not previously identified, it requests that the Remand Order expressly stipulate

that the review will cover whether information that was afforded business confidential treatment



                                                 2
and redacted pursuant to § 165.4(a)(1) and (e) qualified for such treatment under the definition

provided in § 165.4(a).

       In the course of review of the confidential administrative record documents made available

to counsel for Leco Supply pursuant to the Protective Order in this proceeding, Leco Supply has

identified a number of documents wherein information was redacted from the public version that

did not satisfy the regulatory definition of information qualifying for business confidential

treatment provided in 19 C.F.R. § 165.4(a), and which therefore should have been included in the

public version of the document made available to the interested parties.1 In some instances, none

of the information in a business confidential document satisfied the regulatory definition of

business confidential information, and the entire document should have been placed on the public

record. The improper redaction of information, which was not visible to Leco Supply at the time

its complaint was filed but which is nevertheless covered by Count I of the Complaint, concealed



1
        19 C.F.R. § 165.4(a) provides that business confidential treatment is to be provided only
for information that “consists of trade secrets and commercial or financial information obtained
from any person, which is privileged or confidential in accordance with 5 U.S.C. 552(b)(4).” See
19 C.F.R. § 165.4(a). This definition applies equally to information submitted by interested parties
and to information placed on the record by CBP. Id.; 19 C.F.R. § 165.4(e). 5 U.S.C. § 552
obligates federal agencies to make records available for public inspection upon request, in
accordance with the Freedom of Information Act. Section 552(b) of the statute provides an
enumerated list of information and records that are exempted from FOIA requests; subsection
552(b)(4) exempts “trade secrets and commercial or financial information obtained from a person
and privileged or confidential.”
        The courts have defined confidential “commercial or financial information” for purposes
of § 552(b)(4) to constitute information, “the disclosure of which is likely to have either of the
following effects: (1) to impair the Government’s ability to obtain necessary information in the
future; or (2) to cause substantial harm to the competitive position of the person from whom the
information was obtained.” See National Parks and Conservation Ass’n v. Morton, 498 F.2d 765,
770 (D.C. Cir. 1974); People for the Ethical Treatment of Animals v. U.S. Dept. Health and Human
Services, 901 F. 3d 343, 350 (D.C. Cir. 2018); Animal Legal Defense Fund v. Food and Drug
Administration, 819 F.3d 1102, 1107 (9th Cir. 2016); see also A. Hirsh, Inc. v. United States, 657
F. Supp. 1297, 1302 (Ct. Intl. Tr., 1987). Information that has already been made publicly
available has been held not to be “confidential” within the meaning of § 552(b)(4). See R&W
Flammann GMBH v. United States, 339 F.3d 1320 (Fed. Cir. 2003).

                                                 3
from Leco Supply information that it should have received during the investigation, and in so doing

denied Leco Supply the opportunity to submit arguments and evidence in rebuttal to that

improperly concealed information.

          The potential prejudicial impact of improper redaction of information, which should have

remained in the public record and been made available to the interested parties, can scarcely be

overstated. Therefore, in order to qualify as “non-frivolous,” any remand for the purpose of

reviewing compliance with 19 C.F.R. § 165.4 must include a detailed review of the confidential

record to determine whether all designations of business confidential information are in

compliance with the regulatory definition. Accordingly, the instant Motion for Voluntary Remand

should not be granted unless the remand review will include this issue.

          As Defendant will no doubt point out, its request for remand to consider “compliance with

19 C.F.R. § 165.4” already encompasses consideration of CBP’s compliance with the definition

of business confidential information in § 165.4(a). However, given the potential scope and

significance of this particular recently-discovered noncompliance issue and the fact that this issue

is not expressly referenced in the Complaint, Leco Supply submits that it is appropriate and

desirable for this issue to be expressly included in the stated scope of the Remand Order. As CBP

presumably already intends to consider this issue in its remand review, Leco Supply sees no reason

why Defendant should object to an express statement to that effect.

   III.      Remand Proceedings Must Include an Opportunity for the Interested Parties to
             Submit Arguments and Evidence Directly Responsive to Any Public Information
             or Public Summaries Found to Have Been Improperly Withheld From the
             Interested Parties During the Investigation.

          The Defendant’s Motion for Voluntary Remand expressly omits any stipulation that the

interested parties will be permitted to file arguments or evidence during the remand proceedings.

With respect to the documents that were not transmitted to the CBP Office of Trade Regulation

                                                  4
and Rulings (“R&R”) for review, Defendant states that CBP will “allow additional party

submissions as it deems appropriate.” See Def. Mot. For Vol. Remand at 3 (emphasis added).

With respect to review of its compliance with § 165.4, Defendant states only that it will “take any

action it believes necessary to address any lack of adherence to its regulations and resolve as

appropriate.” Id. at 4.

       Leco Supply submits that review by CBP of its compliance with regulations relating to

what information must be provided to the interested parties during the investigation is meaningless

unless the parties are afforded the opportunity to submit arguments and evidence directly

responsive to any public information or public summaries that CBP finds were improperly

withheld. If CBP failed to fully comply with 19 C.F.R. § 165.4, then by definition it failed to

provide to Leco Supply information placed on the record of the investigation to which Leco Supply

was entitled. Because Leco Supply did not receive that improperly withheld information, it did

not have the opportunity to submit information and evidence to impeach, rebut, clarify, or

supplement that withheld information. CBP, in turn, did not review that impeaching, rebutting,

clarifying, and/or supplementing information or evidence in making its determination of whether

substantial evidence existed of evasion by Leco Supply, and that omission may have affected its

ultimate determination. As such, the only way to remediate CBP’s noncompliance with 19 C.F.R.

§ 165.4 is to allow Leco Supply (and the Defendant-Intervenor) to submit new evidence and

arguments. In this context, any remand proceeding that finds noncompliance with § 165.4 but

does not permit submission of new evidence and argument is the very definition of “in bad faith.”

         Defendant’s Motion for Voluntary Remand does not foreclose the possibility that

interested party submissions would be allowed, but neither does it say that such submissions will

be permitted. Given the significance of this issue to the underlying purpose of the requested



                                                5
remand, and the effect on these proceedings if such submissions were not permitted, Leco Supply

submits that it is appropriate and necessary to expressly include in the Remand Order instructions

with regard to circumstances under which the parties will be permitted to submit arguments and

evidence for consideration by CBP.



       For the foregoing reasons, Leco Supply requests that Remand be granted only subject to

the terms in the attached Draft Order.



                                                    Respectfully Submitted,

                                                    /s/ Heather Jacobson
                                                    Heather Jacobson
                                                    Junker & Nakachi P.C.
                                                    999 Third Avenue, Suite 2525
                                                    Seattle, WA 98104
                                                    Tel: (206) 774-0927
                                                    Email: hjacobson@tradelawcounsel.com

                                                    Counsel for Plaintiff Leco Supply Inc.
July 30, 2021




                                                6
             UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, JUDGE

                                                      )
 LECO SUPPLY, INC.,                                   )
                                                      )
                                                      )
         Plaintiff,                                   )
                                                      )
         v.                                           )    Court No. 21-136
                                                      )
                                                      )
 UNITED STATES,                                       )
                                                      )
         Defendant,                                   )
                                                      )
         v.                                           )
                                                      )
M&B METAL PRODUCTS CO.,                               )
                                                      )
         Defendant-Intervenor.                        )
                                                      )

                                              ORDER

                Upon review of defendant’s motion for voluntary remand and the parties’

responses thereto, it is hereby

       ORDERED that the February 24, 2021 final administrative determination by the U.S.

Customs and Border Protection (CBP) in the administrative review of EAPA Case Number 7357

is remanded for further consideration; and it is further

       ORDERED that such consideration shall be restricted to the following matters:

                1. Whether certain documents collected during the investigation as part of the

                      record were not forwarded to R&R for consideration during the administrative

                      review;
                2. Whether CBP failed to comply with its regulations requiring public

                    summarization of business confidential information pursuant to 19 C.F.R. §

                    165.4(a)(1), (e);

                3. Whether CBP failed to comply with its regulations regarding the type of

                    information for which business confidential treatment is permitted pursuant to

                    19 C.F.R. § 165.4(a); and

                4. Whether CBP failed to comply with any other regulatory requirements in 19

                    C.F.R. § 165.4; and it is further

        ORDERED that the Plaintiff and Defendant-Intervenor shall be afforded opportunity to

submit information and evidence in support or opposition to any information that is determined

to have been improperly omitted from the public record during the investigation, and that such

information and evidence shall be given due consideration by CBP on remand; and it is further

        ORDERED that the remand proceedings shall be completed and filed within ninety (90)

dates of the date of this Order; and it is further

        ORDERED that the briefing schedule under the current scheduling order is suspended;

and it is further

        ORDERED that this Court shall retain jurisdiction over this action during the period of

remand.




                                                             ________________________
                                                                   CHIEF JUDGE
Dated: __________________
       New York, New York



                                                     2
